Appeal by plaintiff from an order entered on reargument, which granted the application of the Sheriff for the direction of the court with respect to the disposition of certain moneys collected and held 'by the Sheriff upon executions and which order provided that if a plenary action be brought by the plaintiff or upon the claim of Austin within a certain period, the moneys be deposited in court pending the determination of said action, but that if such action be not instituted within the time specified, the Sheriff pay the funds to the plaintiff. Order insofar as appealed from, affirmed, without costs. No opinion. Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.